Filed 6/5/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 127









In the Interest of Robert R. Hoff



Marina Spahr, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Robert R. Hoff, 		Respondent and Appellant







No. 20170434







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable John W. Grinsteiner, Judge.



AFFIRMED.



Per Curiam.



Marina Spahr, Assistant State’s Attorney, Bismarck, ND, for petitioner and appellee; submitted on brief.



Kent M. Morrow, Bismarck, ND, for respondent and appellant; submitted on brief.

Interest of Hoff

No. 20170434



Per Curiam.

[¶1]	
Robert R. Hoff appealed from a district court order denying his application for discharge from civil commitment as a sexually dangerous individual. Hoff argues there was not
 
clear and convincing evidence that he continues to be a sexually dangerous individual under N.D.C.C. § 25-03.3-01(8). We conclude the district court’s findings of fact are supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte